EXHIBIT 99.1 RADA ELECTRONIC INDUSTRIES LTD. FOR IMMEDIATE RELEASE RADA Electronic Industries Announces 2014 First quarter Results Netanya, Israel, June 10, 2014 – RADA Electronic Industries Ltd. (NASDAQ: RADA) announced today its financial results for the quarter ended March 31, 2014. 2014 First quarter Results Revenues for the first quarter of 2014 of $5.4 million remained constant with the Company’s revenues in the first quarter of 2013. Gross Profit totaled $1.6 million, a 91% increase when compared with $0.85 million in the first quarter of 2013. Operating Expenses totaled $1.2 million, a 24% decrease when compared with $1.5 million in the first quarter of 2013. Operating Income totaled $0.5 million, compared with an operating loss of $0.7 million first quarter of 2013. Financial Expenses totaled $293,000, a 38 % decrease whencompared with financial expenses of $475,000 in the first quarter of 2013. As a result, the Company reported net profit of $158,000, or $0.02 per share, for the first quarter of 2014 compared with a net loss of $1,165,000, or $0.13 per share, for the first quarter of 2013. Management Comment Commenting on the results, Zvika Alon, RADA's Chief Executive Officer said, “While our revenues in the first quarter were at a similar level to last year's first quarter, we experienced a significant reduction in cost of revenues, operating expenses and financial expenses. The increase in our gross margin is attributable to the significant reduction of low margin programs during the last six months, while the decrease in operating expense is mainly due to reduction in our R&D spending as our Inertial Navigation and Ground Radar products have reached maturity. Our first quarter results, consistent with our fourth quarter 2013 results, indicate that we are maintaining that the previously reported trend of improved operating and net profit. These factors, together with the growing revenues generated from Inertial Navigation and Ground Radar products’ sales are expected to continue and favorably influence our 2014 results.” About RADA RADA Electronic Industries Ltd. is an Israel-based defense electronics contractor. The Company specializes in the development, production, and sales of Tactical Land Radar for Force and Border Protection, Inertial Navigation Systems for air and land applications. and Avionics Systems and Upgrades. Note: Certain statements in this press release are "forward-looking statements" within the meaning of the Private Securities Litigation Act of 1995. Such statements involve known and unknown risks, uncertainties and other factors that may cause actual results to differ materially. Such risk uncertainties and other factors include, but are not limited to, changes in general economic conditions, risks in product and technology developments, market acceptance of new products and continuing product demand, level of competition and other factors described in the Company's Annual Report on Form 20-F and other filings with the Securities and Exchange Commission. Contact: Shiri Lazarovich- C.F.O RADA Electronic Industries Ltd. Tel: +972-9-8921111 Shiri.Lazarovich@rada.com CONSOLIDATED BALANCE SHEETS U.S. dollars in thousands, except share and per share data ASSETS March 31, 2014 December 31, 2013 Unaudited Audited CURRENT ASSETS: Cash and cash equivalents $ $ Restricted cash Trade receivables (net of allowance for doubtful accounts of $39 and$ 36 at March 31, 2014 and at December 31, 2013 respectively) Costs and estimated earnings in excess of billings on uncompleted contracts Other receivables and prepaid expenses Inventories Total current assets LONG-TERM RECEIVABLES AND OTHER DEPOSITS PROPERTY, PLANT AND EQUIPMENT, NET GOODWILL Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Bank Credit $ $ Trade payables Convertible note and Loans from shareholders, net Other accounts payable and accrued expenses Total current liabilities LONG-TERM LIABILITIES: Accrued severance pay and other long term liability Total long-term liabilities RADA SHAREHOLDERS’ EQUITY Share capital - Ordinary shares of NIS 0.015 par value - Authorized: 16,333,333 shares at March31, 2014 and December 31, 2013; Issued and outstanding: 8,918,647 at March 31, 2014 and at December31, 2013 respectively. Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total RADA shareholders’ equity Non-controlling interest Total equity Total liabilities and equity $ $ CONSOLIDATED STATEMENTS OF OPERATIONS U.S. dollars in thousands, except per share data Three months ended March 31,
